Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 3 November 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
White plains Nov. 3d 1776

By command of his Excellency, I have the honor to inform you, that our situation is nearly the same, as when I had the pleasure of writing you last; It is altered in no instance, unless in the number of our Troops, which is every day decreasing by their most scandalous desertion and return Home. The Inclosed Letter from Genl Parsons who is stationed near the Saw pits, and which his Excellency directed me to

transmit, will inform you of the prevalency of this disgracefull practice. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Rob. H. Harrison

